Citation Nr: 0418084	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a back disorder.

3.  Entitlement to service connection for residuals of 
prostate cancer.

4. Entitlement to service connection for a lymph node 
infection.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee sprain.

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle sprain.

7.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

8.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only.

9.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing and/or 
special home adaptations.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma.  The veteran and his spouse 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in September 2003.

All issues on the title page except for whether new and 
material evidence was submitted to reopen claims of service 
connection for PTSD and a back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In March 1991, the veteran raised the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Based on the 
veteran's March 1998 statement and an authorization of 
release of information to VA, it appears that he has raised 
the issue of service connection for residuals of testicular 
cancer, claimed as secondary to exposure to Agent Orange.  A 
May 2003 VA e-mail reflects that the veteran had raised the 
issue of service connection for hearing loss.  These issues 
are referred to the RO.


FINDINGS OF FACT

1.  The RO, in a December 1998 rating decision, denied a 
claim of entitlement to service connection for PTSD.  The 
veteran was notified of that decision and of his appellate 
rights and procedures in December 1998; he did not appeal 
that decision.

2.  The additional evidence submitted since the December 1998 
rating decision, by itself or when considered with previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim; is neither cumulative 
nor redundant; and does raise a reasonable possibility of 
substantiating the claim.

3.  The RO, in a November 1976 rating decision, denied an 
application to reopen a claim of entitlement to service 
connection for a back condition.  The veteran was notified of 
that decision and of his appellate rights and procedures in 
November 1976; he did not appeal that decision.

4.  The additional evidence submitted since the November 1976 
rating decision is new and bears directly and substantially 
on the matters under consideration, and is so significant 
that it must be considered in order to fairly decide the 
claim for entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The December 1998 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  The evidence received subsequent to the December 1998 RO 
rating decision is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The November 1976 RO decision denying the reopening of 
the claim of service connection for a back condition is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

4.  The evidence received subsequent to the November 1976 RO 
decision is new and material, and the claim of service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Also, the 
regulations were recently amended to define "new" evidence 
as evidence not previously submitted and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  These new regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore applicable to the veteran's claim to reopen 
the issue of service connection for PTSD as that claim was 
filed after August 29, 2001.  

However, these new regulations are not applicable to the 
veteran's claim to reopen the issue of service connection for 
a back disorder because that claim was filed before August 
29, 2001.  Specifically, in December 1999, the RO received 
the veteran's claim.  In an August 2000 rating decision, the 
RO denied service connection for degenerative disc disease of 
the L3-S1 on the basis that the claim was not well grounded.  
The veteran perfected an appeal on that denial but withdrew 
his appeal in January 2002.  Therefore, the August 2000 
rating decision was final.  The RO readjudicated the claim of 
service connection for degenerative disc disease of the 
lumbar spine in the August 2002 rating decision pursuant to 
section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 3-2001 (Jan. 22, 2001).  The RO 
considered the December 1999 claim as a new claim - service 
connection for degenerative disc disease of the lumbar spine 
- instead of a claim to reopen the issue of service 
connection for a back condition.  However, it was a claim to 
reopen the issue of service connection for a back condition 
because the previous claims were not for specifically 
diagnosed disorders, but rather were more general claims for 
an unspecified back disorder.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  As this is a claim to reopen, the Board is 
under a legal duty in these situations to first determine if 
there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


I.  PTSD

Service connection for PTSD was denied by the RO in December 
1998 on the basis that there was no current disability and 
that there was no credible supporting evidence for his 
claimed in-service stressors.  

The evidence before the RO in 1998 consisted of: the 
veteran's service medical records showing the veteran was 
hospitalized in January 1972 for a drug overdose and that an 
acute, moderate depressive reaction was diagnosed; the 
veteran's service personnel records revealing that he served 
in the Republic of Vietnam but that he did not receive any 
combat medals or citations; a report of a February 1995 
private psychiatric examination containing a diagnosis of 
major depressive episode with possible episodes of panic 
attacks; a VA treatment records dated in July 1996, one of 
which contains an assessment of cannot rule out PTSD and 
another containing a diagnosis of PTSD; and an October 1998 
stressor statement reflecting that the veteran reportedly saw 
two men mutilated by Vietcong soldiers in July 1972.

Since the December 1998 RO rating decision, the evidence 
submitted is: a March 1999 private psychiatric examination, 
VA outpatient treatment records dated in 2000 and the 
veteran's testimony at the September 2003 hearing.  On the 
March 1999 private psychiatric examination, PTSD was 
diagnosed.  The VA outpatient treatment records dated in 2000 
reflect that the veteran had diagnoses of PTSD and major 
depression.  The veteran testified that he was exposed to 
mortar attacks while stationed in Saigon.  The Board finds 
that the medical records and his testimony are new and relate 
to unestablished facts necessary to substantiate the claim 
because there is a diagnosis of PTSD and because he provided 
new stressor information not previously considered by the RO.  
The medical records and his testimony are neither cumulative 
nor redundant and raise a reasonable possibility of 
substantiating his claim.  Accordingly, the Board finds that 
the evidence is new and material, and serves to reopen the 
claim.  38 C.F.R. § 3.156.



II.  Back Disorder

Service connection for a back disorder was denied by the RO 
in May 1975.  In July 1976, the veteran requested service 
connection for a back disorder.  The RO, in an November 1976 
decision, denied his petition to reopen the claim.  He was 
furnished with notice of appellate rights and procedures, but 
he did not appeal this decision.  In December 1999, the RO 
received the veteran's petition to reopen his claim.

The RO initially denied service connection for a back 
disorder in the May 1975 rating decision on the bases that 
there was no back injury in service and that the only back 
disorder was a congenital defect.  The veteran did not appeal 
that decision; thus, it became final.  

The veteran again raised the issue of service connection for 
a back disorder in July 1976, this time as secondary to the 
service-connected right knee and ankle disorders.  The 
evidence before the RO in 1976 consisted of: service medical 
records, a report of a February 1975 VA examination with x-
rays of the lumbar spine, and a report of August 1976 VA x-
rays of the lumbar spine.  Service medical records show that 
on a July 1971 entrance examination the veteran denied having 
had recurrent back pain and that on physical examination the 
spine was normal.  In September 1971 the veteran complained 
of back pain.  The assessment was muscle strain.  X-rays 
taken in September 1971 revealed spondylolysis with 
spondylolisthesis at L5-S1 and a bifida at the L5 spinous 
process.  In the report of those x-rays, it was noted that 
the veteran had an old injury in 1969 and still had back 
pain.  In January 1972, it was noted that the veteran had 
been treated in 1969 for low back strain.  On the October 
1972 separation examination, the spine was normal.  X-rays of 
the lumbar spine taken in February 1975 showed spondylolysis 
bilaterally at L5 with spina bifida occulta at L5 and with no 
evidence of spondylolisthesis.  On the February 1975 VA 
examination, the diagnoses included lumbosacral strain and 
spondylolysis.  X-rays taken in August 1976 revealed 
spondylolysis with spondylolisthesis at L5 on the right.

Since the November 1976 RO rating decision, the evidence 
submitted is: a report of a November 1977 VA examination with 
x-rays of the lumbar spine, a report of an October 1999 VA 
computed tomography (CT) scan of the lumbar spine, and a VA 
outpatient treatment record dated in November 1999.  November 
1977 x-rays revealed bilateral spondylolysis defects present 
at L5 with a spina bifida occulta at L5 and with no 
associated spondylolisthesis.  On the November 1977 VA 
examination, the diagnoses included minor congenital 
alignment of the lumbar spine with bilateral spondylolysis at 
L5 and no spondylolisthesis.  The October 1999 CT scan showed 
evidence of mild disc bulge and degenerative disc disease of 
L4-S1.  In November 1999, the assessment was low back pain 
with mild disc bulge at L3-S1.

This evidence includes competent medical evidence of a 
current diagnosis of a new back disorder: disc bulge and 
degenerative disc disease of the lumbar spine.  As such the 
Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration.  
This evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened and the appeal is granted to this extent only.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened and the appeal is granted to this extent 
only.


REMAND

The veteran testified that his right knee and right ankle had 
worsened and that he continued to experience hemorrhoid 
problems.  The veteran reported that he received treatment at 
multiple VA facilities to include San Angelo from 1999 to 
2001, Big Springs in 2001, and Muskogee since 2001.  He also 
reported diagnosis of prostate cancer at Scott & White 
Hospital in 1988.  Moreover, the veteran reported that he had 
an upcoming appointment at the VA medical center in Muskogee, 
Oklahoma.  The veteran has a history of applying for Social 
Security disability benefits; therefore, records from the 
Social Security Administration (SSA) should be obtained.  

Furthermore, the representative raised the issue of secondary 
service connection for the back disorder, specifically 
secondary to the service-connected residuals of a right knee 
sprain and/or residuals of a right ankle sprain.

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

In light of the veteran's testimony, the issues of 
entitlement to automobile adaptation and special adapted 
housing and/or home adaptations are deferred pending further 
development.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for: 

(a) his back disorder from 1969 to 1971 
and from November 1972 to the present; 

(b) his right knee disorder, right ankle 
disorder, a lymph node infection, 
psychiatric symptomatology, any right hip 
disorder, any right foot disorder, any 
left lower extremity disorder (to include 
hip, knee, ankle and foot disorders), any 
upper extremity disorder, any organic 
disorder affecting balance or propulsion, 
and any visual impairment from November 
1972 to the present; 

(c) prostate cancer and its residuals 
from 1988 to the present; and 

(d) hemorrhoids from May 2002 to the 
present.  

3.  Obtain all records from the VA 
medical center in Muskogee, Oklahoma, 
from July 2002 to the present.  Obtain 
all records from the VA medical center in 
Oklahoma City, Oklahoma, from June 2003 
to the present.  Obtain all records from 
the VA medical center in Big Springs, 
Texas, from December 2000 to the present.  
Obtain all records from the VA community-
based outpatient clinic in San Angelo, 
Texas, from December 2000 to the present.  
Obtain all records from the VA medical 
center in Amarillo, Texas, from May 1994 
to June 1994.  Obtain all records from 
the VA medical center in Phoenix, 
Arizona, from 1988 to the present.  
Obtain all records from the VA medical 
center in Temple, Texas, from 1975 to the 
present.  Obtain all records from the VA 
medical center in Waco, Texas, from 1973 
to 1976 (inform that medical center that 
although they said in October 1998 that 
they had no record of the veteran and had 
no record of retired records for the 
veteran, VA medical records in the claims 
file reflect that the veteran was treated 
at that facility in 1976).  .  If any 
request for treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the SSA for all claims for Social 
Security disability benefits filed by the 
veteran, along with copies of all SSA 
decisions.  If any request for SSA 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

5.  Inform the veteran that he should 
identify any medical professional who has 
stated that his back disorder was caused 
or aggravated by his service-connected 
residuals of a right knee sprain and/or 
residuals of a right ankle sprain.  If 
the veteran identifies a VA medical 
professional, the VBA AMC should contact 
that individual and ask him or her 
whether he or she has an opinion on 
whether the veteran's back disorder was 
caused or aggravated by his service-
connected residuals of a right knee 
sprain and/or residuals of a right ankle 
sprain, and if so to provide a written 
statement regarding that opinion.  The 
VBA AMC should inform the veteran that he 
may submit an opinion from a medical 
professional stating that his back 
disorder was caused or aggravated by his 
service-connected residuals of a right 
knee sprain and/or residuals of a right 
ankle sprain.

6.  After the completion of numbers 1-4 
and after requesting any additional 
details from the veteran as needed, the 
VBA AMC should prepare a summary of the 
claimed stressors based on a review of 
all pertinent documents, to include the 
veteran's October 1998 stressor 
statement, his reporting of stressors at 
a March 1999 private psychiatric 
examination, and his testimony at the 
December 2003 hearing.  It is noted that 
the alleged stressful incidents are: (1) 
seeing two U.S. soldiers being mutilated 
by Vietcong guerrillas in July 1972 when 
he was assigned to Company B 716th 
Military Police Battalion; (2) his jeep 
was ambushed by a boy with grenades 
attached to his body when he was assigned 
to Company B 716th Military Police 
Battalion; (3) he was almost run over by 
a jeep when a motor pool was under attack 
during his assignment with Company B 
716th Military Police Battalion; and (4) 
his base in Saigon was subject to mortar 
attacks.  This summary, and all 
associated documents, should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  They 
should be requested to provide any 
information, such as records from the 
veteran's units - Headquarters Company 
3rd Battalion 4th CST and Company B 716th 
Military Police Battalion - for the 
period from November 1971 to September 
1972, that might corroborate the 
veteran's alleged stressors.

7.  Following the completion of number 6 
above, the VBA AMC must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the VBA AMC determines 
that the record establishes the existence 
of a stressor or stressors, the VBA AMC 
must specify what stressor or stressors 
in service it has determined are 
established by the record.

8.  After the completion of numbers 1-5 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
natures and extents of his right knee 
disorder, to include degenerative joint 
disease; his right ankle disorder; and 
his back disorder.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.

The examiner should provide ranges of 
motion of the right knee.  The examiner 
should address the evidence of pain, 
weakened movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
note any recurrent subluxation or lateral 
instability in the right knee.  

The examiner should provide ranges of 
motion of the right ankle.  The examiner 
should address the evidence of pain, 
weakened movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

For spondylolysis, the examiner should 
opine on whether it is at least as likely 
as not that the spondylolysis is not a 
congenital or developmental defect.  The 
examiner should opine on whether it is 
clear and unmistakable that any 
spondylolysis that is not a congenital or 
developmental defect preexisted active 
service and whether it is clear and 
unmistakable that any spondylolysis that 
is not a congenital or developmental 
defect was not aggravated during active 
service.  The examiner should opine on 
whether it is as least as likely as not 
any spondylolysis that is a congenital or 
developmental defect was subject to a 
superimposed injury or disease during 
active service, and if so, identify the 
superimposed injury or disease.  

The examiner should also note whether the 
veteran has spondylolisthesis, and if so, 
whether it is at least as likely as not 
that the spondylolisthesis is not a 
congenital or developmental defect.  The 
examiner should opine on whether it is 
clear and unmistakable that any 
spondylolisthesis that is not a 
congenital or developmental defect 
preexisted active service and whether it 
is clear and unmistakable that any 
spondylolisthesis that is not a 
congenital or developmental defect was 
not aggravated during active service.  
The examiner should opine on whether it 
is as least as likely as not any 
spondylolisthesis that is a congenital or 
developmental defect was subject to a 
superimposed injury or disease during 
active service, and if so, identify the 
superimposed injury or disease.  The 
examiner should opine on whether it is as 
least as likely as not that any 
spondylolisthesis that is not a 
congenital or developmental defect is 
related to active service, including the 
spondylolisthesis found on the September 
1971 x-rays.  The examiner should opine 
on whether it is as least as likely as 
not that any spondylolisthesis that is 
not a congenital or developmental defect 
was caused or aggravated by the service-
connected residuals of a right ankle 
sprain and/or residuals of a right knee 
sprain.

For any other current back disorder - to 
include disc bulging and degenerative 
disc disease but not spina bifida occulta 
- the examiner should opine on whether it 
is clear and unmistakable that such a 
disorder preexisted active service and 
whether it is clear and unmistakable that 
such a disorder was not aggravated during 
active service.  For any other current 
back disorder - to include disc bulging 
and degenerative disc disease but not 
spina bifida occulta - the examiner 
should opine on whether it is as least as 
likely as not that such a disorder is 
related to active service, including the 
complaints of back pain noted in the 
service medical records.  For any current 
back disorder - to include disc bulging 
and degenerative disc disease - the 
examiner should opine on whether it is as 
least as likely as not that it was caused 
or aggravated by the service-connected 
residuals of a right ankle sprain and/or 
residuals of a right knee sprain.  

The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

9.  After the completion of number 1-5 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of the hemorrhoids.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  The examiner should comment 
on whether the hemorrhoids are large or 
thrombotic and are irreducible with 
excessive redundant tissue evidencing 
frequent recurrences.  The examiner 
should also note whether the hemorrhoids 
are manifested by persistent bleeding 
with secondary anemia and whether 
fissures are present.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

10.  After the completion of number 1-5 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of any current disorder manifested 
by a lymph node infection.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  For any disorder manifested 
by a lymph node infection, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service, including exposure to 
Agent Orange.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

11.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims, with 
consideration of whether the veteran is 
entitled to separate evaluations for 
degenerative joint disease of the right 
knee and any lateral instability or 
recurrent subluxation and consideration 
of service connection for a back disorder 
as secondary to the service-connected 
residuals of a right ankle sprain and/or 
residuals of a right knee sprain.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



